DETAILED ACTION 
The present application, filed on 6/24/2019, is being examined under the AIA  first inventor to file provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1-4, 6-9, 11, 13-19 are amended

Overall, Claims 1-20 are pending and have been considered below.        


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a system, to computer executable instructions stored on a non-transitory storage medium and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 8) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: detecting a first purchase or a user activity; detecting an initiation of a second purchase; generating an interface and causing the interface to be provided; receiving a selection of the selectable element; processing a payment. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at processing a payment for a purchase. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: updating a rewards amount; determining the second merchant is not onboarded to the rewards program; causing a client payment application to launch. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the first merchant; the updating the rewards amount; the detecting the initiation of the second purchase; the interface. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processors, computer readable memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: updating a rewards amount; determining the second merchant is not onboarded to the rewards program; causing a client payment application to launch. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the first merchant; the updating the rewards amount; the detecting the initiation of the second purchase; the interface. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processors, computer readable memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

Claim 15 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: detecting a first purchase or a user activity; detecting, by the computer system, an initiation of a second purchase; generating, by the computer system, an interface; causing, by the computer system, the interface to be provided; receiving a selection of the selectable element; processing, by the computer system, a payment. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at processing a payment for a purchase. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: updating a rewards amount; detecting, by the computer system, an accessing of a checkout page; determining the second merchant is not onboarded to the rewards program; determining, by the computer system, if the second merchant has been onboarded to the rewards program; determining, by the computer system, that the second merchant has not been onboarded to the rewards program, causing, by the computer system, an indication of a rewards availability; causing, by the computer system, a client payment application on the first user device to launch. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the first merchant; the updating the rewards; the detecting the accessing the checkout page. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: updating a rewards amount; detecting, by the computer system, an accessing of a checkout page; determining the second merchant is not onboarded to the rewards program; determining, by the computer system, if the second merchant has been onboarded to the rewards program; determining, by the computer system, that the second merchant has not been onboarded to the rewards program, causing, by the computer system, an indication of a rewards availability; causing, by the computer system, a client payment application on the first user device to launch. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the first merchant; the updating the rewards; the detecting the accessing the checkout page. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detecting a payment request. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 3 (which is repeated in Claim 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detecting a check-in. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 5 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing an indication of rewards availability. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: altering a font, altering information, or replacing the user interface element. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing a notification to be provided. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: updating the rewards amount. When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: accessing a database. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4, 6 (which are repeated in Claims 11, 13) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the user interface elements; providing the indication. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig7 and [0015]-[0020], [0065]-[0072 including among others: device, server, processors, RAM, ROM, storage media, network adapter interface, R/R drive or interface, device drivers, . 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richard (US 2011/0251882), in view of L’Huillier et al (US 10,535,075).  
Regarding Claims 1, 8, 10 – Richard discloses: A computer system, comprising: one or more computer-readable memories storing program instructions; and one or more processors configured to execute the program instructions to cause the computer system to perform operations comprising: 
detecting a first purchase or a user activity by a first user device and corresponding to a first merchant, {see at least fig28a, [0214] customer purchases product, peruse the site for more products}   
in response to the detecting the first purchase or the user activity by the first user device and corresponding to the first merchant {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on purchase)}, updating a rewards amount associated with the rewards program and corresponding to a user of the first user device, {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating)}  
wherein the updating the rewards amount comprises accessing a database to determine a rewards scheme associated with the first merchant and a correct amount of rewards to allocate to the first user device based on the first purchase; {see at least [0003] awarding points based on distance, cost, or value of customer (reads on amount of rewards based on a scheme}  
detecting an initiation of a second purchase by the first user device, the second purchase corresponding to a second merchant, {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants}   
wherein the detecting the initiation of the second purchase by the first user device includes detecting that a user interface element corresponding to the service provider and on a checkout page associated with the second merchant has been accessed on the first user device; {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig38, rc3802, [0223] selecting trading partner (reads on checkout page associated with second merchant)}  
in response to the detecting the initiation of the second purchase and … {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing a client payment application to launch on the first user device; {see at least fig28c, [0215]-[0220] settling second orders; fig72, fig73, [0263]-[0273] user decides how to pay}   
Page 2 of 17App. No. 16/449,679generating an interface and causing the interface to be provided on the first user device in the launched client payment application, {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments}  
wherein the interface includes a selectable element that allows the first user device to utilize at least a portion of the rewards amount for the second purchase corresponding to the second merchant; {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points}  
receiving a selection of the selectable element from the first user device via the provided interface in the launched client payment application; and {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points (reads on selectable element)}     
in response to the receiving the selection of the selectable element from the first user device via the provided interface in the launched client payment application {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on user input)}, processing a payment for the second purchase, {see at least fig28c, [0215]-[0220] settling second orders}    
wherein at least a first portion of the rewards amount is utilized for the payment. {see at least [0176] redeem reward points through exchange (reads on different merchants); fig72, fig73, fig74a-74c, [0203]-[0273] portion of payment with rewards; fig1b, rc162, [0166] settlement service}   

Richard does not disclose, however, L’Huillier discloses: 
wherein the first merchant has been onboarded to a rewards program associated with a service provider; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}  
determining the second merchant is not onboarded to the rewards program associated with the service provider by accessing the database storing indications of merchants that have been onboarded to the rewards program associated with the service provider; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}  
… the determining the second merchant is not onboarded to the rewards program … {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard to include the elements of L’Huillier.  One would have been motivated to do so, in order to allow for applying the processing payments method to merchants that are not onboarded as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard evidently discloses processing payments with earned rewards.  L’Huillier is merely relied upon to illustrate the functionality of merchants that have been onboarded and not onboarded in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as merchants that have been onboarded and not onboarded are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, as well as L’Huillier would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard / L’Huillier.

Regarding Claims 2, 9 – Richard, L’Huillier discloses the limitations of Claims 1, 8. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a payment request from the first user device or a second device of the first merchant.  {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase; fig19, [0203]; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service}

Regarding Claim 3 – Richard, L’Huillier discloses the limitations of Claim 1. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a check-in of the first user device at a physical location of the first merchant.  {see at least fig28a, [0214] find product, find merchant, add to cart (reads on checking); [0130] Price information associated with an item to be purchased by a user is input into a point of sale device, such as a terminal associated with a cash register at a checkout counter of the store. A user ID associated the user is also input into the point of sale device, such as by swiping a credit card, loyalty card or the like; fig71, [0255]-[0257] POS in physical location}  


Claims 4-7, 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richard (US 2011/0251882), in view of L’Huillier et al (US 10,535,075), in further view of Chatterton et al (US 2015/0066742).  
Regarding Claims 4, 11 – Richard, L’Huillier discloses the limitations of Claims 1, 8. Richard, L’Huillier does not disclose, however, Chatterton discloses:   
wherein the user interface element corresponds to a payment service provider that is associated with the rewards program, and wherein the interface provided in the first user device corresponds to the payment service provider. {see at least [0028] information available through the link … rewards/incentive information; [0002] payment service provider; fig3a-fig3d, fig4, [0034]-[0036] user making a selection}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier to include the elements of Chatterton. One would have been motivated to do so, in order to allow users to utilize payment service providers as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of detecting a selection of a user interface element part of a payment service provider in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as detecting a selection of a user interface element part of a payment service provider are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art. Moreover, since the elements disclosed by Richard, L’Huillier, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier / Chatterton.

Regarding Claims 5, 12 – Richard, L’Huillier discloses the limitations of Claims 1, 8. Richard, L’Huillier does not disclose, however, Chatterton discloses::  in response to detecting the accessing of the checkout page associated with the second merchant, 
providing an indication of rewards availability for the second purchase. {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier to include the elements of Chatterton.  One would have been motivated to do so, in order to inform user upfront about the rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of providing an indication of rewards in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as providing an indication of rewards are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier / Chatterton.

Regarding Claims 6, 13 – Richard, L’Huillier, Chatterton discloses the limitations of Claims 5, 12. Chatterton further discloses:  
wherein the providing the indication of the rewards availability includes altering a user interface element on the checkout page associated with the second merchant, wherein the user interface element corresponds to a payment service provider associated with the rewards program. {see at least [0021] editable features} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to draw user attention to important information.  In the instant case, Richard, L’Huillier, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of altering a user interface element in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 6. Chatterton further discloses:  wherein the altering the user interface element on the checkout page associated with the second merchant includes 
altering a font associated with the user interface element, {see at least [0021] editable features … font}
altering information provided in association with the user interface element, or {see at least [0021] different information}   
replacing the user interface element with an alternative user interface element.  {see at least [0021] editable features … deleted … added}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to draw user attention to important information.  In the instant case, Richard, L’Huillier, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of altering a user interface element in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 14 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 13. Chatterton further discloses:  wherein the providing the indication of rewards availability includes 
causing a notification to be provided to the first user device that includes rewards information.  {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to inform user upfront about the rewards.  In the instant case, Richard, L’Huillier, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of providing rewards information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 15 – Richard discloses:  A method, comprising: 
detecting a first purchase or a user activity by a first user device and corresponding to a first merchant, {see at least fig28a, [0214] customer purchases product, peruse the site for more products} 
in response to detecting the first purchase or the user activity by the first user device and corresponding to the first merchant {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on purchase)}, updating, by a computer system, a rewards amount associated with the rewards program and corresponding to a user of the first user device, {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating)} 
wherein the updating the rewards Page 6 of 17App. No. 16/449,679amount comprises accessing a database to determine a rewards scheme associated with the first merchant and a correct amount of rewards to allocate to the first user device based on the first purchase, ; {see at least [0003] awarding points based on distance, cost, or value of customer (reads on amount of rewards based on a scheme}   
detecting, by the computer system, an accessing of a checkout page of a webpage or application page of a second merchant, {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants} 
detecting, by the computer system, an initiation of a second purchase on the checkout page associated with the second merchant; {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing, by the computer system, an interface to be provided to the first user, {see at least fig72, fig73, [0263]-[0273] user decides how to pay} 
in response to the determining that … and the detecting the initiation of the second purchase {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing, by the computer system, a client payment application on the first user device to launch; {see at least fig28c, [0215]-[0220] settling second orders; fig72, fig73, [0263]-[0273] user decides how to pay} 
Page 7 of 17App. No. 16/449,679generating, by the computer system, an interface for the launched client payment application; {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments} 
causing, by the computer system, the interface to be provided to the first user device in the launched client payment application, {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments} 
wherein the interface includes a selectable element that allows the first user device to utilize at least a portion of the rewards amount for the second purchase; {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points} 
receiving a selection of the selectable element from the first user device via the provided interface; and {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points (reads on selectable element)} 
processing, by the computer system, a payment for the second purchase, {see at least fig28c, [0215]-[0220] settling second orders}
wherein at least a first portion of the rewards amount is utilized for the payment. {see at least [0176] redeem reward points through exchange (reads on different merchants); fig72, fig73, fig74a-74c, [0203]-[0273] portion of payment with rewards; fig1b, rc162, [0166] settlement service} 

Richard does not disclose, however, L’Huillier discloses:   
wherein the first merchant has been onboarded to a rewards program associated with a service provider; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}    
determining the second merchant is not onboarded to the rewards program associated with the service provider by accessing the database storing indications of merchants that have been onboarded to the rewards program associated with the service provider; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}   
determining, by the computer system, if the second merchant has been onboarded to the rewards program; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}   
determining, by the computer system, that the second merchant has not been onboarded to the rewards program by accessing the database storing indications of merchant that have been onboarded to the rewards program associated with the service provider; ; {see at least fig6, rc618, rc604, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program), because the merchant is not on the list with onboarded members}   
… the second merchant has not been onboarded to the rewards program … ; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard to include the elements of L’Huillier.  One would have been motivated to do so, in order to allow for applying the processing payments method to merchants that are not onboarded as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard evidently discloses processing payments with earned rewards.  L’Huillier is merely relied upon to illustrate the functionality of merchants that have been onboarded and not onboarded in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as merchants that have been onboarded and not onboarded are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, as well as L’Huillier would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard / L’Huillier.

Richard, L’Huillier does not disclose, however, Chatterton discloses: 
wherein the detecting the accessing of the checkout page includes detecting that a user interface element corresponding to the service provider and on a checkout page associated with the second merchant has been accessed by the first user device; {see at least fig3c, fig3d, [0041]-[0051]}  
causing, by the computer system, an indication of a rewards availability for the second merchant to be provided to the first user device on the checkout page; {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier to include the elements of Chatterton.  One would have been motivated to do so, in order to let user know upfront about the available rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of informing user about the available rewards in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as informing user about the available rewards are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier / Chatterton.

Regarding Claim 16 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 15. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a payment request from the first user device or a second device of the first merchant.  {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase; fig19, [0203]; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service} 

Regarding Claim 17 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 15. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a check-in of the first user device at a physical location of the first merchant. {see at least fig28a, [0214] find product, find merchant, add to cart (reads on checking); [0130] Price information associated with an item to be purchased by a user is input into a point of sale device, such as a terminal associated with a cash register at a checkout counter of the store. A user ID associated the user is also input into the point of sale device, such as by swiping a credit card, loyalty card or the like; fig71, [0255]-[0257] POS in physical location} 

Regarding Claim 18 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 15. Richard further discloses:   
updating, by the computer system, the rewards amount associated with the rewards program and corresponding to the first user device based on the second purchase.  {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating); [0014] aggregated reward points (reads on updating); [0117] The exchange computer then calculates a promotional wallet for the user, which comprises a total redeemable value for all of the user's reward accounts stored in the plurality of issuer computers. The exchange computer then displays to the user via the user computer the user's promotional wallet.}

Regarding Claim 19 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 15. Chatterton further discloses: wherein the providing the indication of rewards availability includes 
causing a notification to be provided to the first user device that includes rewards information.  {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton to include additional elements of Chatterton. One would have been motivated to do so, in order to inform user upfront about the rewards. In the instant case, Richard, L’Huillier, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of providing rewards information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 20 – Richard, L’Huillier, Chatterton discloses the limitations of Claim 15. Richard further discloses:  wherein the processing the payment for the second purchase includes 
accessing, by the computer system, a database to identify a rewards conversion scheme corresponding to the second merchant and the second purchase. {see at least [0177] conversion exchange} 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Here, Applicant respectfully submits that the amended claims integrate the alleged judicial exception into a practical application when each limitation of a claim is evaluated to determine how it interacts and impacts the other limitations of the claim to provide specific improvements over prior art systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to administering rewards for a plurality of merchants. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically administering rewards for a plurality of merchants (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art administering rewards for a plurality of merchants engines. In spite of disclosing some perceived advantages in the specification at [0002], [0012], [0034], which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art administering rewards for a plurality of merchants engines. The original disclosure therefore does not suggest that the particular administering rewards for a plurality of merchants engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

Applicant submits “In this regard, the §101 eligibility analysis of claim 1 (representative of the claims) is analogous to that of Claim I of Example 42 of the USPTO Subject Matter Eligibility Examples.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “Here, Applicant submits that the claim limitations, when taken together in their ordered combination, amount to significantly more than the abstract idea. Like the claims in DDR Holdings, the present claims focus on a challenge particular to the Internet, e.g., conducting electronic transactions over the internet using rewards where a merchant is not onboarded with a service provider's reward system and does not provide an interface for utilizing rewards from other merchants.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action concludes at Step 2B: 
When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

Applicant submits “The above claim limitations are necessarily rooted in computer technology.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Being rooted in computer technology is the necessary, but not the sufficient condition to make the claims to amount to significantly more (see 2019 PEG and 2019 Revised PEG).   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not disclose “merchants onboarded to the rewards program” and “merchants not onboarded to the rewards program.” Examiner agrees. However, L’Huillier discloses:   
wherein the first merchant has been onboarded to a rewards program associated with a service provider; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}  
determining the second merchant is not onboarded to the rewards program associated with the service provider by accessing the database storing indications of merchants that have been onboarded to the rewards program associated with the service provider; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}  
… the determining the second merchant is not onboarded to the rewards program … {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}

Therefore, L’Huillier discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622